Citation Nr: 1535328	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for arthritis, right foot.  

3.  Entitlement to service connection for gout, right foot.  

4.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to January 1998.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  After the hearing, the record was held open for 60 days and a June 2015 private examination report as provided by a chiropractor was submitted by the Veteran with a contemporaneous waiver of regional office consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issues of entitlement to service connection for a left shoulder disorder and right foot arthritis and gout, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

Eye disorders, diagnosed as refractive error - mixed hyperopic astigmatism with presbyopia, glaucoma, and cataracts, are not attributable to service, to include the Veteran's chalazion procedure.  


CONCLUSION OF LAW

Eye disorders, diagnosed as refractive error - mixed hyperopic astigmatism with presbyopia, glaucoma, and cataracts, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a January 2011 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the January 2011 VCAA letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, a February 2011 VA eye examination report, and statements and testimony from the Veteran and his attorney.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

As for the claim of service connection for an eye disability, the Board further notes that the Veteran was accorded a VA medical examination in February 2011, which, as detailed below, included opinion that addressed the etiology of the Veteran's eye conditions.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Background

The STRs show that the Veteran was seen in November 1979 for cystic lesion of the eyelids, and in December 1979, he underwent a left lower lid chalazion surgery to remove the left eyelid lesion.  

Subsequently dated records reflect visual acuity of 20/25 in 1983.  At time of retirement examination in November 1997, the Veteran checked the box for a history of "eye trouble."  Specifically it was noted that he had had surgery on his eyelid.  Now, that eye was easily irritated and turned red with exposure to light or heat.  He did not wear glasses.  His vision was recorded as 20/30, bilaterally, for distant vision and 20/30 in the right eye and 20/60 in the left eye for near vision.  

Post service VA records dated in early 2011 show diagnoses of bilateral eye disorders, to include refractive error - mixed hyperopic astigmatism with presbyopia, glaucoma, and cataracts.  A VA examiner reviewed the claims file and examined the Veteran in February 2011.  The Veteran's inservice history of left eyelid chalazion surgery and reduced vision on separation were noted as were his post service complaints of blurring and progressive painless visual loss.  It was opined that the Veteran's eye disorders were not of service origin, to include the inservice chalazion surgery.  For rationale, it was noted that chalazion surgery did not "leave any visual condition."  

Private records dated in 2013 reflect that the Veteran's treatment for the above diagnosed eye disorders continues.  

Analysis

Initially, it is noted that a chalazion is "[a] chronic inflammatory granuloma of a meibomian gland."  STEDMAN'S MEDICAL DICTIONARY 315 (26th Ed., 1995).  See Norris v. West, 11 Vet. App. 219, 220 (1998) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1094 (28th ed. 1994).  

The Board finds that the February 2011 VA examination is highly probative as it considered all of the relevant evidence of record and included a thorough rationale for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Accordingly, the Board finds that service connection for an eye disability is not warranted.  As noted by the VA examiner, chalazion surgery does not result in any visual condition.  Moreover, the VA examiner's opinion is corroborated by the fact that the Veteran's current eye problems are all bilateral in nature.  It is unreasonable to conclude that bilateral eye disorders resulted from the inservice removal of a lesion to the left eyelid.  Moreover, it is noted that refractive error (myopia, astigmatism and presbyopia) is not a disease or injury for which service connection may be granted.  38 C.F.R. § 3.303(c) (2014).  Instead, the evidence shows that they, along with glaucoma and cataracts, manifested many years after service.  There is no competent evidence linking the Veteran's various eye disabilities directly to his active service.  

To the extent that the Veteran asserts that an eye disability is related to his active duty service, or was caused or aggravated by his chalazion surgery, the matter of the determination of the origin of eye disabilities, where the credible evidence first demonstrates such disorders many years after service, is more suited to the realm of medical, rather than lay, expertise.  The precise determination of etiology is too complex for a layperson to proffer a competent opinion, as is the question of whether an eye disability has been aggravated beyond its natural course.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  See Jandreau, supra.  Consequently, the Veteran's assertions do not constitute competent etiological evidence.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  



ORDER

Entitlement to service connection for an eye disorder is denied.  


REMAND

With regard to the Veteran's claims for service connection for a left shoulder disorder and for right foot disorders of arthritis and gout, the Board finds that a remand is required in order to afford the Veteran a VA examination so as to determine the etiologies of the claimed disorders.  

The Veteran filed a claim for service connection benefits in October 2010.  He reported the onset of a left shoulder condition in 2003.  His right foot arthritis began in January 2007, and his right foot gout began in 2000.  

The STRs are negative for report of, treatment for, or diagnoses of the left shoulder and right foot, to include arthritis or gout.  

Post service VA records dated on December 26, 2002, reflect that the Veteran was seen for the first time at that facility.  He gave a past medical history of left shoulder pain, but his main concern was right foot pain which had started two days prior.  He was unable to move, and he was unable to stand on it.  He reported no previous injury, to include stressful running or walking.  X-rays showed mild DJD in the left shoulder and right foot.  A possibility of gout "in a patient with alcoholism" was noted.  

Private records dated in September 2009 report gouty arthropathy of the right ankle.  Osteoarthritis of the left shoulder and right foot were noted in February 2010.  

Two lay statements in support of the Veteran's claim were added to the record in January 2011.  One attestee reported that she had taken the Veteran to the emergency room for foot swelling and pain.  She also recalled that at one time, the Veteran was unable to lift his arm higher than his chest.  She also said that he had been bedridden in the past due to his foot problems.  The other attestee reported that the Veteran had been in severe pain due to his foot problems.  She noted that he had received prescriptions from VA for his gout.  

Subsequently dated VA records include VA X-ray of the right foot and left shoulder in November 2010.  The left shoulder X-ray was interpreted as normal.  The right foot X-ray showed mild osteoarthritis in the navicular -1st cuneiform joint.  

Private records dated in 2013 primarily pertain to the Veteran's vision problems.  

In April 2015, the Veteran provided testimony in support of his claims.  He pointed out that he worked as a cook during service and spent much of his time lifting heavy objects and standing on cool, wet steel floors.  He also ran 12 to 26 miles per day.  While he was not treated during service for left shoulder or right foot complaints, he first noticed problems in the shoulder and foot at that time.  He felt that current left shoulder and right foot conditions resulted not from inservice trauma but from general wear and tear over his long active service period.  

Subsequently added to the record was a June 2015 report as provided by a private chiropractor, V.P., D.C., wherein the diagnoses included left shoulder ankylosis and scapulohumeral articulation, as well as ankylosis of the right ankle and right ankle gout.  The examiner opined that each of these conditions was "at least as more likely than not" of service origin, but did not provide a rationale for his opinions.  

It is concluded by the Board that VA examination should be conducted to answer the medical questions raised.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the remaining conditions on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2014) are met as to this issue.  

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder and right foot/ankle disorders found, to include DJD of the left shoulder and right foot/ankle and/or gouty arthropathy of the right foot/ankle.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer opinions, with full supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a left shoulder disorder, to include DJD, or a right foot disorder, to include DJD or gouty arthropathy, as the result of active duty service, to include whether DJD/arthritis or gouty arthropathy, if present, was manifested to a compensable degree within one year of service discharge.  The examiner should address the Veteran's claim of cumulative trauma related to over 20 years in service as a cook as the basis for any left shoulder or right foot disorders found.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Following completion of the above and any other development or action deemed necessary, the AOJ should readjudicate the remaining claims on appeal.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement (SSOC) of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


